—In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Zoning Appeals of the Village of East Hampton, dated January 10, 1997, which, after a hearing, granted the application of the respondent Nathan L. Halpern to revoke a building permit issued to the petitioner and directed the petitioner to remove a patio, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Costello, J.), entered January 19, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The petitioner’s argument that the application of the respondent Nathan L. Halpern before the Board of Zoning Appeals of the Village of East Hampton was untimely was not made before that agency and, therefore, is not properly before this Court (see, Matter of Hughes v Suffolk County Dept. of Civ. Serv., 74 *476NY2d 833; Matter of Klapak v Blum, 65 NY2d 670). In any event, the argument is without merit (see, Matter of Pansa v Damiano, 14 NY2d 356; cf., Matter of Parkview Assocs. v City of New York, 71 NY2d 274, cert denied 488 US 901).
The petitioner’s remaining argument is similarly not properly before the Court and, in any event, is without merit. Ritter, J. P., Altman, Schmidt and Smith, JJ., concur.